Supplemental Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Examiner’s Amendment

	A supplemental examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The Examiner’s Amendments in the 9/4/20 Notice of Allowance, and the 10/29/20 Corrected Notice of Allowance, are further amended (in bold type) below to further clarify recitations in claims 1 and 10. 

 	The following amendments were approved by attorney of record Erik Birkeneder in communications conducted on 1/20/21.  	The claims are amended as follows: 	In claim 1, lines 9-10, “wherein the inner diameter of the floating ring, ID, is 5.0 to 9.0 cm, including the ranges of 5-6, 6-7, and 8-9 cm, and wherein the thickness, T, is 0.7 to 2 mm of an entirety of the floating ring,”    	is replaced with: 	-  -  wherein the inner diameter of the floating ring, ID, includes the ranges of 5-6, 6-7, and 8-9 cm, and wherein the thickness of the floating ring, T, is 0.7 to 2 mm,  -   -.  	In claim 1, lines 11-12, “wherein the floating ring is substantially planar” is replaced with  -  -  wherein the floating ring is entirely planar   -   -  .

 	In claim 9, line 1, “of claim 8, wherein the rigid material comprises steel” is replaced with:   -  -  of claim 1, wherein the material comprises steel  -  -  .
	In claim 10, lines 7-8, “wherein the inner diameter of the floating ring, ID, is 5.0 to 9.0 cm, including the ranges of 5-6, 6-7, and 8-9 cm, and wherein the thickness, T, is 0.7 to 2 mm of an entirety of the floating ring,”  	is replaced with: 	-  -  wherein the inner diameter of the floating ring, ID, includes the ranges of 5-6, 6-7, and 8-9 cm, and wherein the thickness of the floating ring, T, is 0.7 to 2 mm,   -   -  .

	In claim 10, line 10, “wherein the floating ring is substantially planar” is replaced with  -  -  wherein the floating ring is entirely planar   -   -  .


Reasons for Allowance
	Claims 1-4, 9-13, and 15-20 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Iseke (US 2002/0032418 A1); Haraldsted (US 2010/0191203 A1), and Whealin (US 5125917 A).   	As to independent claims 1 and 10, Izeke discloses (as per claim 1) a floating ring 10 [flange 10 Fig. 8 0034, lines 19-20] adapted for: (as per claim 10) an ostomy appliance [Abstract, lines 1-4] comprising: a flange comprising a flange ring 30 [wafer 30 Fig. 8 0034, lines 17-19]; an ostomy bag 40 [pouch 40 Fig. 8 0034, line 16] comprising: a pouch ring 42 [ridge adaptor 42 0034, line 16]; wherein the floating ring 10 is adapted for positioning between an annular surface AS1 of the flange ring 30 [0034, line 18]; and an annular surface AS2 of the pouch ring 42, Fig. 8 annotated above [0034, lines 15-19]; and wherein the flange ring 30 and the pouch ring 42 each comprise: interlocking regions 32, 44 [as, respectively, ridge adaptors 32 and 44 Fig. 1] capable of directly interlocking the flange ring 30 and the pouch ring 42 [through inner diameter ID1 of the floating ring 10 Fig. 8 annotated 0034, lines 17-20]; wherein the floating ring 10 is substantially planar and non-concave [Fig.8 as flat planar flange 0020, line 6] and wherein the floating ring 10 comprises a rigid material as plastic [0034, line 4].	Iseke does not disclose that: the floating ring has: an inner diameter, ID, that includes the ranges of 5-6, 6-7, and 8-9 cm; and an outer diameter, OD, that does not extend beyond the surface area of the flange; and the floating ring is made of material with a Young’s modulus of about 170 to 210 gigapPascals
 	Haraldsted teaches a floating ring, pressure ring 1 Fig.1-4 [0063, line 1] positioned between flange ring, skin plate 7 Fig. 3 [0069, lines 3-4]; and pouch ring 2 [0062, line 3] of ostomy bag, pouch 4 Fig.3 annotated [0063, lines 1-4]; wherein the floating ring 1 has an inner diameter, ID, of 4.5 cm [0038, line 2]; made of steel [0012, line 11] (including a Young’s modulus within the recited range of 170-210 gigaPascals).	Whealin teaches a floating ring [[lip 25 as part of disk 24 Fig.1A Col.3, lines 40-43] for positioning between flange/flange ring 23 [Col.3, line 24] and pouch coupling ring 16 Fig. 1 [attached to pouch Col.3, lines 5-7] for an ostomy appliance 10 Fig. 1 [Col.3, lines 48-50]; wherein: the floating ring 25 Fig. 1 comprises: a thickness T of 1 mm (0.04 inch) [Col.3, lines 55]; and an outermost portion [Col.3, lines 43-44] of flange/flange ring 23 [Col.3, lines 47-48]. 	However, the combination of Iseke, Haraldsted, and/or Whelain fails to teach or fairly suggest the combination of: 	wherein the inner diameter of the floating ring, ID, includes the ranges of 5-6, 6-7, and 8-9 cm.  	
	As presented on pages 6-7 of the 4/30/20 Amendment, ostomy flanges (used with floating rings as claimed herein) for ostomy appliances are sold with standard size inner diameters (IDs) of as 1.75 in. (4.4 cm); 2.25 in. (5.7 cm); OR 2.75 in. (7.0 cm)  [citing Hollister™ product information sheet https://www.hollister.com/-/media/fi1es/pdfs-fordownload/ catalogs/20l8_ostomycatalog_fullpdf _nocrops.ashx].  Floating rings as claimed are also sold and used with these ostomy flanges for sealing and fitting the ostomy flange with an ostomy pouch or bag.  These floating rings are required for use to have the same inner diameter (ID) as the ostomy flange.   	Since the combination of Iseke, Haraldsted, and/or Whelain only teaches the use of a single diameter floating ring (e.g., Haraldsted’s 4.5 cm ID, as presented above), such floating rings as taught or suggested by the prior art require custom fitting, which adds complications, time, and expense to the use of floating rings for ostomy appliances. 	Thus, the presently claimed floating ring provides and includes where the floating ring is provided with at least three ranges of floating ring IDs that will accommodate and provide the suitable IDs for the corresponding standard flange IDs of 4.4, 5.7, OR 7.0 IDs, where the recited combination of floating ring IDs of 5-6, 6-7, and 8-9 cm encompass and include all of these standard IDs of the ostomy flange rings.  This provides the advantage for the user to not have to custom fit by cutting the inner diameters of the floating rings to the corresponding ostomy flange IDs, saving time and expense of using a floating ring with ostomy flanges and ostomy appliances, and avoiding further complications due to hand cutting the floating rings to get the proper fit and alignment with the corresponding flange ring ID.  	It would not have been obvious to one ordinary skill in the art at the time of the invention, to modify the teachings of Iseke, Haraldsted, and/or Whelain to provide the recited combination of floating ring IDs of all of 5-6, 6-7, and 8-9 cm, that encompass and includes all of the standard IDs of the corresponding flange rings, and one of skill would not be motivated to do so, where the references only teaching using a single floating ring ID at a time.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781